Citation Nr: 1705593	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  05-34 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for bilateral plantar fasciitis.

2.  Entitlement to service connection, to include on a secondary basis, for residuals of thrombophlebitis of the right leg.

3.  Entitlement to service connection, to include on a secondary basis, for arthritis of the neck and back.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 4, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1980 to April 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO's) in Columbia, South Carolina, and Cleveland, Ohio.  Specifically, a February 2005 rating decision by the RO in Columbia, among other things, denied service connection for thrombophlebitis of the right leg and plantar fasciitis.  A December 2007 rating decision by the RO in Cleveland, among other things, denied service connection for arthritis of the neck and back, and entitlement to TDIU.  Jurisdiction over this appeal has since been transferred to the RO in Montgomery, Alabama. 

In August 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is associated with the claims folder. 

This case has a rather long history.  In January 2011, the Board, among other things, remanded claims for service connection for thrombophlebitis of the right leg, residuals of a cold injury to the right hand, plantar fasciitis, a bilateral hip disability, diabetes mellitus, hypertension, arthritis of the neck and back, and acquired psychiatric disorder, as well as claims for TDIU and an increased rating for left ear hearing loss.  In a May 2012 rating decision, the RO granted the claims for service connection for residuals of a cold injury to the right hand and hypertension.

In October 2012, the Board issued a decision in which it denied service connection for diabetes mellitus and an acquired psychiatric disorder, and denied an initial compensable disability rating for left ear hearing loss.  The Board remanded the remaining claims for additional development. 

In June 2013, the Board remanded the claims for compliance with the prior remand requests.  In a July 2013 rating decision, the Appeals Management Center granted service connection for a bilateral hip disability and assigned a disability rating based on both limitation of extension and limitation of flexion.  

In March 2016, the Board again remanded the claims for compliance with the prior remand requests.  The record now reflects substantial compliance with the remand requests with respect to the claim for service connection for thrombophlebitis of the right leg.  See Dyment v. West, 13 Vet. App. 141 (1999).  

In an April 2016 rating decision, the RO granted service connection for congestive heart failure and assigned an evaluation of 100 percent effective March 4, 2016.  While the claim for a TDIU from March 4, 2016 is now moot, the claim for a TDIU prior to March 4, 2016 remains on appeal.

In this decision, the Board denies entitlement to service connection for residuals of thrombophlebitis of the right leg.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's thrombophlebitis of the right leg did not have its onset in active service or for many years thereafter, and it is not related to active service, or proximately due to, the result of, or aggravated by service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for thrombophlebitis of the right leg, to include as secondary to service-connected disabilities, are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notices in August 2004 and March 2008 with readjudication of the claim in August 2009.  Mayfield, 444 F.3d 1328.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with an examination to determine the nature and etiology of his thrombophlebitis of the right leg in March 2011.  As that examiner did not provide an opinion on the etiology of the Veteran's thrombophlebitis, the Board requested another examination, which was provided in November 2012.  As the opinion obtained from that examination was inadequate, the Board requested an addendum opinion, which was obtained in August 2013.  As that opinion was also inadequate, the Board requested a new examination and opinion.  The Veteran was afforded a new examination in April 2016.  The Board finds the opinion from that examination to be thorough and adequate as it was based on a full reading of the records in the claims folder as well as the Veteran's own statements.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran asserts that his thrombophlebitis of the right leg is due to right knee surgery in service or secondary to his service-connected bilateral knee and hip disabilities.

The record shows that the Veteran was diagnosed with thrombophlebitis of the right leg in 2001, over 14 years after discharge from active service.  Although the record indicates that he had symptoms for four years prior to the diagnosis, that still dates the onset of thrombophlebitis to 10 years after discharge from active service.  While not dispositive, the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is also no competent evidence indicating that his thrombophlebitis of the right leg is related to any event or injury during active service.  In an April 2016 VA examination report, an examiner opined that the Veteran's thrombophlebitis of the right leg is not related to the in-service right knee arthroscopy.  The examiner noted that the Veteran underwent right knee arthroscopy in 1986 and was diagnosed with thrombophlebitis of the right leg in 2001.  The examiner noted that nothing in the discharge report indicated that the Veteran had thrombophlebitis.  The examiner explained that knee arthroscopy in 1986 will not give rise to thrombophlebitis in 2001.  The examiner further explained that the risk factors for thrombophlebitis include blood clotting disorders, prolonged bed rest, smoking, and vein surgery, none of which the Board observes is related to service, to include the right knee arthroscopy.  Thus, the Board finds that the Veteran's thrombophlebitis of the right leg did not have its onset in active service and it is not related to active service.  

The Board notes that in providing the opinion the examiner initially misreported the year of diagnosis of the Veteran's thrombophlebitis of the right leg as 2011 rather than 2001; however, the error appears to be typographical in nature as the examiner later reported the correct year and also reported the correct year in the examination report.  Regardless, the error has no bearing on the examiner's opinion, which was still based on the Veteran being diagnosed with thrombophlebitis many years after discharge from active service and that the in-service right knee arthroscopy is not associated with any of the risk factors for thrombophlebitis.  Thus, the error does not reduce the probative value of the examiner's opinion.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  

There is also no competent evidence indicating that the Veteran's thrombophlebitis of the right leg is related to his service-connected bilateral knee and hip disabilities.  The April 2016 examiner opined that the Veteran's thrombophlebitis of the right leg is not proximately due to, the result of, or aggravated by his service-connected knee and hip disabilities.  The examiner explained that knee and hip disabilities do not lead to thrombophlebitis.  The examiner further explained that there has been no increase in severity of the thrombophlebitis since diagnosed in 2001.  The examiner reiterated the risk factors of blood clotting disorders, prolonged bed rest, smoking, and vein surgery.  Thus, the Board finds that the Veteran's thrombophlebitis of the right leg is not proximately due to, the result of, or aggravated by his service-connected bilateral knee and hip disabilities.  

The Board notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the record dates the onset of thrombophlebitis of the right leg to at least 10 years after discharge from active service, and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of his thrombophlebitis.  As discussed, the medical evidence shows that his thrombophlebitis of the right leg is not related to active service or service-connected knee and hip disabilities.

In conclusion, service connection for thrombophlebitis of the right leg, including as secondary to service-connected bilateral knee and hip disabilities, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for thrombophlebitis of the right leg, including as secondary to service-connected bilateral knee and hip disabilities, is denied.


REMAND

In the March 2016 remand, the Board requested new VA examinations to obtain opinions on the etiology of the Veteran's plantar fasciitis and arthritis of the neck and back, and an opinion on the impact of his service-connected disabilities on his employability.  

The Veteran underwent an examination of his feet in April 2016.  Examination revealed bilateral plantar fibromas but no plantar fasciitis.  The examiner stated that the Veteran does not have plantar fasciitis and did not provide an etiology opinion.  

While the Board appreciates the examiner's findings and diagnoses, the Board notes that prior VA examinations in November 2004 and May 2007 yielded diagnoses of plantar fasciitis.  Thus, the AOJ should obtain an addendum opinion on the etiology of the previously existing bilateral plantar fasciitis, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As the Veteran is considered to be seeking service connection for a foot disability, the AOJ should also obtain an opinion on the etiology of the currently found bilateral plantar fibromas.  

The Veteran underwent an examination of his spine in April 2016.  Examination revealed cervical spine degenerative disc disease and lumbar spine degenerative disc disease.  The examiner opined that the Veteran's arthritis of the neck and back was not proximately due to or the result of his service-connected knee and hip disabilities.  The examiner explained that degenerative joint disease/osteoarthritis of one joint will not result in arthritis of another joint.  The examiner further explained that arthritis of the spine is common as people get older.  The examiner also opined that the Veteran's arthritis of the neck and back has not been aggravated beyond its natural progression by his knee and hip disabilities.  The examiner explained that the Veteran's arthritis of the neck and back was not documented until 2004 and 2005 respectively, and reiterated that hip and knee conditions will not cause degenerative disc disease of the spine.  

While the Board appreciates the examiner's opinions, the rationale for the opinion on aggravation is incomplete.  The rationale tends to support an opinion on direct service connection or secondary causation as opposed to aggravation.  Thus, the AOJ should obtain an addendum opinion with a complete rationale as to whether the Veteran's arthritis of the neck and back has been aggravated by his bilateral knee and hip disabilities, in compliance with the prior remand.  Id. 

With respect to the TDIU, given the additional development required for the disorders for which service connection is being sought, the Board finds that the TDIU matter is inextricably intertwined.
 
Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran's claims folder to be reviewed by the examiner who conducted the April 2016 VA foot conditions examination for an addendum.  The examiner is reminded that the Veteran is competent to report onset of symptomatology, and any opinion rendered cannot be based solely on the lack of medical evidence in his service treatment records.  Particularly, the examiner must address the Veteran's report of a diagnosis of plantar fasciitis in 1984.  The examiner must then provide an answer to all of the following questions separately:

(a)  Whether it is at least as likely as not that the Veteran's plantar fibromas and previously existing bilateral plantar fasciitis (diagnosed at November 2004 and May 2007 VA examinations) had their onset during active service, or are otherwise proximately due to any in-service event, injury, or disease.  The examiner must consider the Veteran's reports of foot pain as early as 1984. 

(b) Whether it is at least as likely as not that the Veteran's plantar fibromas and previously existing bilateral plantar fasciitis are proximately due to his service-connected bilateral knee and hip disabilities. 

(c) Whether it is at least as likely as not that the Veteran's plantar fibromas and previously existing bilateral plantar fasciitis have been aggravated (made permanently worse beyond its natural progression) by his service-connected bilateral knee and hip disabilities. 

Each opinion must be supported by a thorough rationale and discussion, to include citation to evidence of record, known medical principles, or medical treatise evidence.  The examiner is reminded that the Veteran is competent to report symptoms and history - such reports must be specifically acknowledged and considered in formulating the opinions requested.  The examiner is also reminded that although the statutory criteria do not provide the establishment of a baseline levels of severity prior to aggravation, that does not explicitly preclude a discussion of worsening and a discussion of such may be helpful in explaining whether or not the Veteran's plantar fibromas and previously existing plantar fasciitis have been aggravated by his service-connected conditions, specifically his knees and hips.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to provide the requested opinion.

2.  Arrange for the Veteran's claims folder to be reviewed by the examiner who conducted the April 2016 VA neck and back examinations for an addendum.  The examiner is reminded that the Veteran is competent to report onset of symptomatology, and any opinion rendered cannot be based solely on the lack of medical evidence in his service treatment records.  The examiner must then provide an answer to all of the following question:

(a) Whether it is at least as likely as not that the Veteran's arthritis of the neck and back is proximately due to his service-connected bilateral knee and hip disabilities. 

(b) Whether it is at least as likely as not that the Veteran's arthritis of the neck and back has been aggravated (made permanently worse beyond its natural progression) by his service-connected bilateral knee and hip disabilities. 

Each opinion must be supported by a thorough rationale and discussion, to include citation to evidence of record, known medical principles, or medical treatise evidence.  The examiner is reminded that the Veteran is competent to report symptoms and history - such reports must be specifically acknowledged and considered in formulating the opinions requested.  The examiner is also reminded that although the statutory criteria do not provide the establishment of a baseline levels of severity prior to aggravation, that does not explicitly preclude a discussion of worsening and a discussion of such may be helpful in explaining whether or not the Veteran's arthritis of the neck and back has been aggravated by his service-connected conditions, specifically his knees and hips.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to provide the requested opinion.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


